Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated March 22, 2012, relating to the December 31, 2011 and 2010 consolidated financial statements of OmniComm Systems Inc. which appears in the Form 10-K. We also consent to the reference to our Firm under the caption "Experts" in the Registration Statement. WEBB & COMPANY, P.A. Certified Public Accountants Boynton Beach, Florida September 28, 2012 1500 Gateway Boulevard, Suite 202● Boynton Beach, FL33426 Telephone: (561) 752-1721● Fax: (561) 734-8562 www.cpawebb.com
